      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

 NATIONAL RIFLE ASSOCIATION OF                        §
 AMERICA,                                             §
                                                      §
                Plaintiff,                            §
                                                      §   CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                   §   CFH
                                                      §
 ANDREW CUOMO, both individually and                  §
 in his official capacity; MARIA T. VULLO,            §
 both individually and in her official                §
 capacity; and THE NEW YORK STATE                     §
 DEPARTMENT OF FINANCIAL                              §
 SERVICES,                                            §
                                                      §
                Defendants.                           §

                                   STIPULATED ESI ORDER

       Pursuant to Fed. R. Civ. P. 16 and Fed. R. Civ. P. 26(f), Plaintiff the National Rifle

Association and Defendants New York Governor Andrew Cuomo, Maria T. Vullo, and the New

York State Department of Financial Services (individually, a “party”; together, the “parties”),

conferred regarding matters affecting the discovery of electronically stored information (“ESI” or

“E-discovery”) and agreed on the following procedures regarding the production of ESI in this

case, which the Court finds appropriate. The Court being fully advised in the premises:

It is hereby ORDERED as follows:

                                                 I.

                                             DEFINITIONS

       1.      “Electronically stored information” or “ESI,” as used herein, has the same

meaning as contemplated by the Federal Rules of Civil Procedure.

       2.      “Native data format” means and refers to the format of ESI in which it was

originally generated and/or normally kept by the producing party in the usual course of its business

and in its regularly conducted activities.

STIPULATED ESI ORDER                                                                        Page 1
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 2 of 15



       3.      “Metadata” means and refers to information about electronic documents or data,

and includes without limitation (i) information embedded in or associated with a native file that is

not ordinarily viewable or printable from the application that generated, edited, or modified such

native file which describes the characteristics, origins, usage and/or validity of the electronic file

and/or (ii) information generated automatically by the operation of a computer or other information

technology system when a native file is created, modified, transmitted, deleted or otherwise

manipulated by a user of such system.

       4.      “Static Image” refers to a representation of ESI produced by converting a native

file into standard image format capable of being viewed and printed on standard computer systems.

       5.      “Documents” has the meaning contemplated in the Federal Rules of Civil

Procedure.

       6.      “Media” means an object or device, real or virtualized, including but not limited

to a disc, tape, computer or other device, on which data is or was stored.

                                                  II.

                                  FORMAT OF PRODUCTION

A.     Production of Native Files.

       Unless such materials contain privileged or redacted information, Microsoft Excel,

Microsoft Project, Microsoft Access, other spreadsheets, audio files, video files, and database files

will be produced in native format.        If these files, however, contain privileged or redacted

information, they need not be produced in native format but shall be produced with the extracted

text and metadata fields set forth in this Order if possible, except to the extent the extracted text or

metadata fields are themselves redacted. Excel files that contain privileged information should be

produced as an Excel file in a manner that does not prevent Excel functions from performing, but

with privileged information redacted. Each native file produced will be accompanied with its


STIPULATED ESI ORDER                                                                             Page 2
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 3 of 15



metadata as outlined in Attachment A, and an image placeholder designating the document was

produced in native format. The native file will be produced in a folder labeled with the Bates

number of the native file document in the following format:

            1. Single file per document.

            2. Filenames should be of the form:

                   a) <Bates num><designation>.<ext>

                   b) Where <Bates num> is the BATES number of the document, <designation>

                       any designation applicable to the document, and <ext> the appropriate

                       extension for the document (.ppt, .xls, etc.).

B.     Document Unitization and Load Files.

       For files not produced in their native format, each page of a document shall be

electronically saved as an image file. If a document consists of more than one page, the unitization

of the document and any attachments and/or affixed notes shall be maintained as it existed in the

original when creating the image files. The producing party shall produce a unitization file (“load

file”) for all produced documents in accordance with the following formatting:

       1.      Document Unitization Load File

       Document productions should include Concordance document load files containing the

metadata listed in Attachment A.

       2.      OCR and Extracted Text Files (.TXT Files)

       Individual document-level text files containing the full extracted text for each produced

document must be produced. When extracted text is not available (for instance, for image-only

documents), individual document-level text files containing the document’s full OCR text must be

provided.

       Pages must be separated by form feed character (decimal 12, hex 0xC) and text files must


STIPULATED ESI ORDER                                                                          Page 3
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 4 of 15



be divided into subfolders containing no more than 5000 files.

        Filenames should be in the following format:

              1.       <Bates num>.txt

              2.       Where <Bates num> is the BATES number of the first page in the

                       document.

              3.       Text must be encoded in ASCII, except where documents contain characters

                       requiring UTF-8 in order to be read. Such documents shall be produced in

                       UTF-8 format.

       3.     Image Files

       Image files should be single page per image and single image per file. The default format

shall be TIFF (or jpeg, if the document is in color) unless the following formats are agreed to:

jpeg2000, gif, png, single image tiff, and bmp. Filenames should be in the following format:

              1.       <Bates num>.<ext>

              2.       Where <Bates num> is the BATES number of the page, and <ext> is the

                       appropriate extension for the image format (.jpg, .tif, .png, etc.).

       4.     Metadata Load Files

       Load files should be of the following format:

              1.       .OPT for images in Comma Separated Value format and .DAT for metadata.

              2.       The first line must contain the column/field names.

              3.       Every row must have the same number of columns/fields (empty values are

                       acceptable).

              4.       Text must be encoded in ASCII.

              5.       Values must be enclosed by ASCII character 254.

              6.       Multiple entries in a field must be separated by ASCII character 174.


STIPULATED ESI ORDER                                                                           Page 4
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 5 of 15



               7.      New line value in data must be indicated by ASCII character 059.

               8.      Values must be separated by ASCII character 020.

       5.      Duplicates

       Where a producing party has more than one identical copy of an electronic document or e-

mail (i.e., the documents or e-mails are exact duplicates as that term is used in the electronic

discovery field), the producing party need only produce a single copy of that document or e-mail

(as long as all family relationships are maintained). A party may de-duplicate ESI across each

party’s custodians or sources.

       6.      Encryption

       The parties will make reasonable efforts to ensure that all encrypted or password-protected

documents are successfully processed for review and production under the requirements of this

Order, and if produced in native form, the decrypted document is produced. To the extent

encrypted or password-protected documents are successfully processed according to the

requirements of this Order, the parties have no duty to identify the prior encrypted status of such

documents. To the extent such documents are not successfully processed despite use of reasonable

efforts, including reasonable efforts to obtain passwords, the producing party agrees to produce an

inventory of such files that are determined to have a reasonable likelihood of containing relevant

information as is apparent without decryption such as attachments to responsive files, or metadata

suggestive of responsiveness, such as relevant file names, and in any case shall include any

containers files such as PST or ZIP files. The inventory shall contain any required metadata and

document identifying information, including family relationships, to the extent that such

information can be extracted using reasonable efforts during document processing. The inventory

shall be produced in accordance with the Load File specifications provided in Attachment A. Each

party may request production of such encrypted files, as well as a written description of the efforts


STIPULATED ESI ORDER                                                                          Page 5
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 6 of 15



undertaken by the producing party to decrypt the file, and such requests will not be unreasonably

denied.

          7.     Email Thread Analysis

          Email thread analysis may be used to reduce the volume of emails reviewed and produced,

provided that the parties disclose such use prior to or at the time of production. The produced

emails must include all the responsive information from a thread, including attachments.

          8.     System and Program Files

          System and program files, defined as the NIST, need not be processed, reviewed or

produced. Additional files may be excluded by mutual agreement of the parties.

          9.     Color

          For files not produced in their native format, if an original document contains color, the

producing party may produce black and white image(s), but shall produce color images upon the

request of the receiving party.

          10.    Bates Numbering

                 a.      Document images

          Each page of a produced document shall have a unique page identifier (“Bates Number”)

electronically “burned” onto the image at a location that does not unreasonably conceal, or

interfere with any information from the source document. Any confidentiality legend shall be

“burned” onto each document’s image at a location that does not unreasonably obscure any

information from the source document.

                 b.      Native format documents

          Documents produced in Native Format will be produced with a placeholder TIFF image.

Each TIFF placeholder will contain the Bates Number and confidentiality designation, if any.




STIPULATED ESI ORDER                                                                          Page 6
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 7 of 15



       11.     Production Media

       Documents shall be produced by FTP, FTPS, or SFTP site or on CD-ROM, DVD, external

hard drive (with standard PC compatible interface), or such other readily accessible computer or

electronic media as the parties may hereafter agree upon (the “Production Media”). Each item of

Production Media shall be produced in a Bates labeled folder corresponding to the Bates label on

the image placeholder. Each native file produced will be accompanied with its metadata as

outlined in Attachment A.

       12.     Attachments

       Email attachments and embedded files or links must be mapped to their parent by the

document or production number. If attachments and embedded files are combined with their

parent documents, then “BeginAttach” and “EndAttach” fields listing the unique beginning and

ending number for each attachment or embedded document must be included.

       13.     Compressed Files

       Compression file types (e.g., .CAB, .GZ, .TAR, .Z, and .ZIP) shall be decompressed in a

reiterative manner to ensure that a zip within a zip is decompressed into the lowest possible

compression resulting in individual folders and/or files.

       14.     Non-Responsive Attachments

       The parties agree that fully non-responsive attachments to responsive parent documents

need not be produced; however, non-responsive parent documents must be produced if they

contain any responsive attachments.        Where the parties withhold a fully non-responsive

attachment, they will produce a Bates numbered TIFF slip sheet in place of the attachment, along

with all metadata for that attachment as specified in Attachment A. The TIFF slip sheet for each

withheld attachment will state ‘Family Member Withheld as Non-Responsive’ and, to the extent

technologically reasonable, identify each withheld attachment’s FileName and ParentID. If a


STIPULATED ESI ORDER                                                                      Page 7
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 8 of 15



producing party does not believe it is technologically reasonable to identify a withheld

attachment’s FileName and ParentID on the TIFF slip sheet, the producing party will consult in

good faith with the receiving party prior to its initial production of ESI containing non-responsive

attachments.

       The receiving party has the right to request the production of any attachment withheld

solely on the ground of non-responsiveness. The parties agree to meet and confer in good faith to

attempt to resolve any dispute arising under this provision.

       15.     Embedded

       If a document has information from another file embedded in it (e.g., a Word document

containing an embedded spreadsheet), the producing party shall produce the document with all

embedded information, and the receiving party may request that the embedded file be produced as

a standalone file. The producing party shall promptly respond in writing if it cannot produce the

requested embedded file as a standalone file, after which the parties shall meet and confer.

                                                III.

                            OBJECTIONS TO ESI PRODUCTION

       Documents that present imaging or format production problems shall be promptly

identified and disclosed to the requesting party; the parties shall then meet and confer to attempt

to resolve the problems. If either party objects to producing the requested information on the

grounds that such information or production in the requested format is not reasonably accessible

because of undue burden or cost, before asserting such an objection, the parties will meet and

confer to find if there is a reasonable alternative form of production for the requested information

that would not impose an undue burden or cost. Notwithstanding anything contained herein to the

contrary, a producing party shall not produce ESI in a format not requested or designated by the

requesting party unless the parties have met and conferred—and were unable to resolve such


STIPULATED ESI ORDER                                                                           Page 8
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 9 of 15



format production conflict at such meet and confer session—prior to referral to and resolution of

such issue by the Court.

                                                IV.

                        PRIVILEGE AND WORK PRODUCT CLAIMS

A.     Privilege Log.

       Any privilege log shall include the Bates document number (or document identification),

custodian, date of the document, author(s), recipient(s), a description of the document, a

description of the document’s subject matter, an explanation of the privilege(s) being asserted,

and, for emails, subject. Privilege logs shall be produced within thirty (30) days of a party’s

completion of each production of documents on a rolling basis, provided that all privilege logs are

produced no later than thirty (30) days before the discovery cut-off date. Should the receiving

party in good faith have reason to believe a particular entry on the privilege log does not reflect a

privileged document, the receiving party may request that the producing party produce additional

information to substantiate the claim(s) of privilege.

B.     Clawback.

       The production of documents (including both paper documents and ESI) subject to

protection by the attorney-client privilege and/or protected by the work product, joint defense or

other similar doctrine, or by another legal privilege protecting information from discovery, shall

not constitute a waiver of any privilege or other protection, provided that the producing party

notifies the receiving party, in writing, of the production after its discovery of the same. If the

producing party notifies the receiving party after discovery that privileged materials (hereinafter

referred to as the “Identified Materials”) have been produced, the Identified Materials and all

copies of those materials shall be returned to the producing party or destroyed or deleted, on

request of the producing party. If the receiving party has any notes or other work product reflecting


STIPULATED ESI ORDER                                                                          Page 9
     Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 10 of 15



the contents of the Identified Materials, the receiving party will not review or use those materials

unless the Court later designates the Identified Materials as not privileged or protected. The

Identified Materials shall be deleted from any systems used to house the documents, including

document review databases, e-rooms and any other location that stores the documents. The

receiving party may not make use of the Identified Materials during any aspect of this matter or

any other matter, including in depositions or at trial, unless the documents are later designated by

a court as not privileged or protected. The contents of the Identified Materials shall not be

disclosed to anyone who was not already aware of their contents before the notice was made. If

any receiving party is in receipt of a document from a producing party, which the receiving party

has reason to believe is privileged, the receiving party shall in good faith take reasonable steps to

promptly notify the producing party of the production of that document so that the producing party

may make a determination of whether it wishes to have the documents returned or destroyed

pursuant to this Order. The party returning the Identified Materials may move the Court for an

order compelling production of some or all of the material returned or destroyed, but the basis for

such a motion may not be the fact or circumstances of the production. The parties agree that this

Order is an Order entered under Fed. R. Evid. 502, and thus the disclosure of Inadvertent Materials

is not a waiver of the privilege in any other federal or state proceeding. This Order does not

constitute a concession by any party that any documents are subject to protection by the attorney-

client privilege, the work product doctrine, or any other potentially applicable privilege or doctrine.

This Order is not intended to waive or limit in any way the parties’ right to contest any privilege

claims that may be asserted with respect to any of the documents produced except to the extent

stated in the Order.




STIPULATED ESI ORDER                                                                           Page 10
     Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 11 of 15



                                                V.

                                      MISCELLANEOUS

       This Order is not intended to govern any protections or restrictions related to the production

of privileged litigation material, which would be separately addressed in further orders of this

Court. Any documents recalled due to this Order’s clawback provision shall have a specific

protocol followed to ensure all copies of each such document are appropriately removed from the

review system of the opposite party as set forth in Section IV.B above. In the event of individual

issues that arise with regard to the identification and production of ESI and ESI-related

information, as set forth in this Order, any practice or procedure provided for herein as to such

identification and/or production may be varied by written agreement of the parties where such

variance is deemed appropriate to facilitate the timely and economical exchange of documents,

ESI or ESI-related information. The parties shall meet and confer in the event of any dispute over

the need for or nature of such variance in practice or procedure in an effort to reach an agreement

prior to informing the Court of any unresolved issues. This Order may be modified by a Stipulated

Order of the parties or by the Court for good cause shown.



            14 day of _______
Dated this ___        March 2019.




                                                     THOMAS J. MCAVOY
                                                     Senior United States District Judge




STIPULATED ESI ORDER                                                                         Page 11
     Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 12 of 15



Dated:   March 14, 2019                  Respectfully submitted,



                                   By:          /s/ Stephanie L. Gase
                                         William A. Brewer III (Bar No. 700217)
                                         wab@brewerattorneys.com
                                         Stephanie L. Gase (Bar No. 700205)
                                         sgase@brewerattorneys.com
                                         Sarah B. Rogers (Bar No. 700207)
                                         sbr@brewerattorneys.com
                                         BREWER, ATTORNEYS &
                                         COUNSELORS
                                         750 Lexington Avenue, 14th Floor
                                         New York, New York 10022
                                         Telephone: (212) 489-1400
                                         Facsimile: (212) 751-2849

                                         Charles J. Cooper*
                                         ccooper@cooperkirk.com
                                         Michael W. Kirk*
                                         mkirk@cooperkirk.com
                                         J. Joel Alicea*
                                         jalicea@cooperkirk.com
                                         COOPER & KIRK, PLLC
                                         1523 New Hampshire Ave., NW
                                         Washington D.C., 20036
                                         Telephone: (202) 220-9660

                                         *Appearing pro hac vice

                                         ATTORNEYS FOR THE NATIONAL
                                         RIFLE ASSOCIATION OF AMERICA

                                                             and

                                         LETITIA JAMES
                                         Attorney General of the State of New York
                                         The Capitol
                                         Albany, New York 12224

                                         By:     /s/ William A. Scott
                                         William A. Scott
                                         Assistant Attorney General, of Counsel
                                         Bar Roll No. 512434
                                         Telephone: (518) 776-2255
                                         Fax: (518) 915-7738 (Not for service of
                                         papers)
                                         Email: William.Scott@ag.ny.gov
STIPULATED ESI ORDER                                                         Page 12
     Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 13 of 15




                                         ATTORNEY FOR DEFENDANTS
                                         ANDREW M. CUOMO, MARIA T.
                                         VULLO AND DEPARTMENT OF
                                         FINANCIAL SERVICES




STIPULATED ESI ORDER                                                  Page 13
    Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 14 of 15



                                   ATTACHMENT A

                                                                                  Document
Field Name                     Field Description                                  Type
BEGPRODBATE                    Beginning Production Number                        ALL
ENDPRODBATE                    Ending Production Number                           ALL
PROD_VOLUME                    Production Volume (ex. MOF-PD001)                  ALL
BEGPRODATT                     Beginning Production Family Number                 ALL
ENDPRODATT                     Ending Production Family Number                    ALL
CUSTODIAN                      Custodian of records name. I.E. Doe, John.         ALL
                               Names of custodians with duplicate emails/and      ALL
CUST_APPEND                    or native files (eDocs)
CONFIDENTIALITY                Confidentiality designations                       ALL
                               BeginBates number for the parent email of a        ALL
                               family (will not be populated for documents that
PARENTID                       are not part of a family)
PAGES                          Total page count per document                      ALL
FILENAME                       Document File Type                                 EDOCS
FILEEXT                        File extension of original document                EDOCS
                               Original file path for electronic documents or     ALL
LOCATION                       folder path from mailbox for email
SENT_DATE                      Email Sent Date (MM/DD/YYYY)                       EMAILS
SENT_TIME                      Email Sent Time (HH:MM:SS) GMT                     EMAILS
                               Carries email sent date for email + attachments    ALL
                               and last modified date for loose eDocs
SORT_DATE                      (MM/DD/YYYY)
                               Carries email sent time for email + attachments    ALL
                               and last modified time for loose eDocs
SORT_TIME                      (HH:MM:SS) GMT
                               Document Last Modified Date                        EDOCS
LASTMODDATE                    (MM/DD/YYYY)
                               Email: (Empty)                                     EDOCS
CREATION_Date                  Native: Date the document was created.
                               Email: Date the email was received.                EMAILS
DATERCVD                       Native: (Empty)
FILESIZE                       Document file size in bytes                        EDOCS
AUTHOR                         Creator of document                                EDOCS
SUBJECT                        Email Subject                                      EMAILS
FROM                           Author of Email                                    EMAILS
RECIPIENT                      Recipient of Document                              EMAILS
CC                             Copies on Communications                           EMAILS
BCC                            BCC                                                EMAILS
NATIVELINK                     Location of native file in volume if provided      EDOCS
                               MD5HASH of Electronic Loose File or                EDOCS
MD5HASH                        Attachments
ATTACHMENT A TO STIPULATED ESI ORDER                                                    Page 1
      Case 1:18-cv-00566-TJM-CFH Document 88 Filed 03/14/19 Page 15 of 15



MESSAGEID                      Internet message identifier            EMAILS
TEXTPATH                       Location of OCR Text File in volume.   ALL




ATTACHMENT A TO STIPULATED ESI ORDER                                      Page 2
4819-5715-1595.8
2277-05
